Case 9:18-cv-80176-BB Document 667 Entered on FLSD Docket 08/31/2021 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 9:18-cv-80176 (BB/BR)

    IRA KLEIMAN, as personal
    representative of the estate of David
    Kleiman, and W&K INFO
    DEFENSE RESEARCH, LLC

           plaintiffs,
    v.


    CRAIG WRIGHT,


           defendant.
                                                /



                         JOINT SUPPLEMENTAL TRIAL WITNESS LIST
Case 9:18-cv-80176-BB Document 667 Entered on FLSD Docket 08/31/2021 Page 2 of 11




  The parties respectfully submit their proposed Supplemental Joint Witness List pursuant to this

  Court’s minute entry [D.E. 655].

  A. FACT WITNESSES
     1. Gavin Andresen. Gavin Andresen resides in Amherst, Massachusetts, and is a software

         developer. Mr. Andresen is currently an Entrepreneur-in-Residence (a volunteer position) at

         University of Massachusetts in its Data Sciences department. He was the chief scientist of

         the Bitcoin Foundation for several years starting in or around 2012. Estimated time for direct

         and cross-examination: 2 hours (by plaintiffs), 2 hours (by defense). By designation only.

     2. Kimon Andreou. Kimon Andreou resides in Broward County, Florida. He has been an

         employee of Royal Caribbean Cruise Line since 2006. He has a Master of Science in

         Management Information Systems from Florida International University. Mr. Andreou was

         previously employed at S-Doc from 2002 to 2004. Estimated time for direct and cross-

         examination: 1 hours (by plaintiffs), 2 hours (by defense).

     3. Carter Conrad. Carter Conrad resides in West Palm Beach, Florida. He is an owner of

         Computer Forensics LLC, a Florida Limited Liability Company, which was formed in 2012

         with Patrick Paige and David Kleiman. He attended Western Maryland College and

         Colombia Southern University. He was formerly a manager and the Lead Computer Forensic

         Examiner for Delivered Data, LLC, in Florida. Estimated time for direct and cross-

         examination: 1.25 hours (by plaintiffs), 2 hours (by defense).

     4. Sarah Gonzalez. Sarah Gonzalez resides in Miami-Dade County, Florida, and is a

         paralegal at Rivero Mestre, LLP, counsel for the defense. She will testify regarding

         defense summary exhibits. Estimated time for direct and cross-examination: 1 hour (by

         plaintiffs), 30 minutes (by defense).




                                                    1
Case 9:18-cv-80176-BB Document 667 Entered on FLSD Docket 08/31/2021 Page 3 of 11




     5. Kaleb Jones. Kaleb Jones resides in Port Saint Lucie, Florida. He attended college in Palm

        Beach, Florida, and his mother is Kursten Karr. Estimated time for direct and cross-

        examination: 1 hour (by plaintiffs), 1 hour (by defense).

     6. Joseph Karp. Joseph Karp resides in Palm Beach Gardens, Florida. He is a lawyer and

        founder of Karp Law Firm, P.A., a Florida estate planning, elder law and probate law firm

        providing services in Florida. Estimated time for direct and cross-examination: 1.25 hours

        (by plaintiffs), 2 hours (by defense).

     7. Kursten Karr. Kursten Karr resides in Port Saint Lucie, Florida. Her current employment is

        unknown. Ms. Karr was incarcerated in Florida. She is a former employee of the T-Sound

        Club in West Palm Beach, Florida. Estimated time for direct and cross-examination: 1 hour

        (by plaintiffs), 1 hour (by defense).

     8. Ira Kleiman. Plaintiff Ira Kleiman resides in Palm Beach Gardens, Florida. He is self-

        employed as a web-site designer and affiliate marketer. He attended Palm Beach Community

        College. Ira Kleiman is David Kleiman’s brother and the court appointed personal

        representative of his estate. Estimated time for direct and cross-examination: 1 day (by

        plaintiffs), 1 day (by defense).

     9. Debra Kobza. Debra Kobza resides in St. Augustine, Florida. She was the founder of Global

        Institute of Cyber Security Research a/k/a GICSR. She has also been employed by the

        National Credit Union and the International Association of Certified ISAOs. Estimated time

        for direct and cross-examination: 30 minutes (by plaintiffs), 15 minutes (by defense). By

        designation only.

     10. David Kuharcik. David Kuharcik resides in Palm Beach County, Florida and works in North

        Palm Beach, Florida as a Certified Public Accountant and owner of David Scott Kuharcik




                                                   2
Case 9:18-cv-80176-BB Document 667 Entered on FLSD Docket 08/31/2021 Page 4 of 11




           C.P.A, P.A, a Florida corporation. Estimated time for direct and cross-examination 1.5 hours

           (by plaintiffs), 3 hours (by defense).

      11. John Doe, a confidential third party deponent, who resides outside the jurisdiction of the

           Court, whose deposition was taken on April 30, 2020, and whose identity and deposition

           testimony are subject to a protective order issued by the Court.1 See ECF Nos. 474, 475, 598,

           and 603. Estimated time for direct and cross-examination: 20 minutes (by plaintiffs), 20

           minutes (by defense). By designation only.

      12. Donald J. Lynam. Donald Lynam resides in Victoria, Australia. Mr. Lynam served in

           the Royal Australian Air Force. Mr. Lynam did a tour of exchange in the United States

           Air Force at Nellis Air Force Base in Las Vegas, Nevada. He later worked for the

           Australian Defense Credit Union and later at the State Electricity Commission. Estimated

           time for direct and cross-examination: 30 minutes (by plaintiffs), 1.5 hours (by defense).

           By designation only.

      13. Corporate Representative / Records Custodian of Miami VA Hospital. The Miami

           Veterans Affairs Hospital is located in Miami, Florida. Estimated time for direct and cross-

           examination: 10 minutes (by plaintiffs), 30 minutes (by defense).

      14. Jimmy Nguyen. Jimmy Nguyen resides in Seattle, Washington. Mr. Nguyen is currently the

           President of the Bitcoin Association. He is a former officer of nChain Group from February

           2017 through March 2020. Mr. Nguyen is also an attorney that has practiced at several law

           firms: Foley & Lardner, in its Los Angeles office; Wildman, Harrold, Allen & Dixon in its

           Los Angeles office; and Davis Wright Tremaine LLP in its Los Angeles office. In 2017 he




  1
    The witness has counsel who have appeared in this action and who have made requests to the Court to keep Mr.
  Doe’s identity secret. Absent court order to disclose Mr. Doe’s name, the Parties have (in consultation with counsel
  for Mr. Doe) filed the list per the above, and will allow counsel for this witness to address any concerns the Court has
  with this entry.


                                                             3
Case 9:18-cv-80176-BB Document 667 Entered on FLSD Docket 08/31/2021 Page 5 of 11




        started a company called New Win Digital in West Hollywood, California. He has served as

        a board member of Centbee and TAAL Distributed Information Technologies. Estimated

        time for direct and cross-examination: 2 hours (by plaintiffs), 4 hours (by defense).

     15. Andrew O’Hagan. Andrew O’Hagan resides in London, United Kingdom. He is a Scottish

        novelist and author, as well as an editor-at-large of the London Review of Books and Esquire

        Magazine. He is currently the visiting professor of writing at King’s College London.

        Estimated time for direct and cross-examination: 2 hours (by plaintiffs), 1 hour (by defense).

        By designation only.

     16. Patrick Paige. Patrick Paige resides in West Palm Beach, Florida. He is an owner of

        Computer Forensics LLC, a Florida Limited Liability Company, which was formed in 2012

        with Carter Conrad and David Kleiman. Prior to Computer Forensics LLC, Mr. Paige was an

        employee of the Palm Beach County Sheriff’s Office. Estimated time for direct and cross-

        examination: 2 hours (by plaintiffs), 2 hours (by defense).

     17. Robert Radvanovsky. Robert Radvanovsky resides in Chicago, Illinois. He is a

        cybersecurity researcher. Mr. Radvanovsky works as a cybersecurity researcher. He also

        owns and operates an organization called Infracritical. Estimated time for direct and cross-

        examination: 30 minutes (by plaintiffs); 30 minutes (by defense). By designation only.

     18. Brendan Sullivan. Brenden Sullivan resides in New York City. He is a journalist for Modern

        Consensus. Estimated time for direct and cross-examination: 30 minutes (by plaintiffs). By

        designation only. Defendant objects to plaintiffs’ proposed use of Mr. Sullivan’s declaration

        at trial; Mr. Sullivan was not deposed. If Mr. Sullivan testifies at trial, defendant reserves 30

        minutes for cross-examination.




                                                    4
Case 9:18-cv-80176-BB Document 667 Entered on FLSD Docket 08/31/2021 Page 6 of 11




      19. W&K Info Defense Research LLC, Plaintiff (Zachary Eisner Corporate

           Representative).2 W&K Info Defense Research LLC (“W&K”) is a Florida Liability

           company with its principal place of business in West Palm Beach, Florida. Zachary Eisner is

           an attorney who resides in Miami, Florida, who has been hired as W&K’s corporate

           representative. Estimated time for direct and cross-examination: 2 hours (by plaintiffs), 3

           hours (by defense).

      20. Jonathan Warren. Jonathan Warren resides in Brooklyn, New York. He is the creator of

           Bitmessage. Mr. Warren is one of the founders of a company called HighSide Incorporated

           and was previously employed by Coin Apex and Bitinstant. Estimated time for direct and

           cross-examination: 1 hour (by plaintiffs), 1.5 hours (by defense). By designation only.

      21. Ramona Watts. Ramona Watts resides in the United Kingdom. She is a citizen of Singapore.

           She is the wife of Dr. Wright. Estimated time for direct and cross-examination: 1/2 day (by

           plaintiffs), 1/2 day (by defense).

      22. Jamie Wilson. Jamie Wilson resides in Queensland, Australia. He is the founder of Your

           Digital File and was formerly involved with Hotwire Preemptive Intelligence Propriety

           Limited and Coin Exchange Proprietary Limited in Australia. Estimated time for direct and

           cross-examination: 1 hour (by plaintiffs), 1 hour (by defense). By designation only.

      23. Dr. Craig Wright. Defendant Dr. Wright resides in London, United Kingdom. He is

           currently the Chief Scientist at nChain in London. Dr. Wright is a former employee at BDO




  2
    Mr. Eisner was designated as the corporate representative for W&K to appear at deposition on the topics requested
  by defendant. He is not necessarily W&K’s corporate representative at trial. Defendant objects to the inclusion of
  undisclosed and unidentified individuals to testify on behalf of W&K because it violates the trial order, which
  requires the parties to provide the “full name of the witness and succinct identifying information, such as area of
  residence or employment affiliation, to help the prospective jurors determine whether they recognize a potential
  witness.” Trial Order [D.E. 476] § 1(B). Defendant is also unaware of any topics of examination that plaintiffs
  propose, and even if plaintiffs had provided those topics to defendant, they are already likely covered in defendant’s
  Rule 30(b)(6) topics.


                                                            5
Case 9:18-cv-80176-BB Document 667 Entered on FLSD Docket 08/31/2021 Page 7 of 11




        in Australia. Estimated time for direct and cross-examination: 1 day (by plaintiffs), 1 day (by

        defense).

     24. Lynn Wright. Lynn Wright resides in New South Wales, Australia. She is Dr. Wright’s ex-

        wife and a citizen of Canada and Australia. Estimated time for direct and cross-examination:

        1 hour (by plaintiffs), 1.5 hours (by defense). By designation only.


  B. EXPERT WITNESSES

     1. Andreas Antonopoulos. Andreas Antonopoulos resides in Laramie, Wyoming. He has

        worked in the Bitcoin and Open Blockchain industry since 2012. Mr. Antonopoulos is a

        teaching fellow at the University of Nicosia and also works for the Chicago Mercantile

        Exchange. Estimated Time for direct and cross-examination: 3 hours (by plaintiffs), 3 hours

        (by defense).

     2. Stefan Boedeker. Stefan Boedeker resides in California. He is a managing director at

        Berkeley Research Group where he focuses on the application of economic, statistical, and

        financial models. He holds a Master’s degree in economics from the University of California,

        San Diego, and a Master’s degree in statistics from University of Dortmund in Germany.

        Estimated Time for direct and cross-examination: 1.5 hours (by plaintiffs), 3 hours (by

        defense).

     3. Nicholas J. Chambers. Nicholas Chambers resides in Washington, D.C. He is a Senior Vice

        President in the Investigations, Dispute and Risks practice at AlixPartners, LLP in

        Washington, D.C. He holds a Bachelor of Science in Computer Engineering from the

        University of Southern California. Prior to AlixPartners, he was employed by Navigant, in

        the Disputes and Investigation practice, headquartered in Chicago, Illinois. Estimated time

        for direct and cross-examination: 2.5 hours (by plaintiffs), 5 hours (by defense).




                                                   6
Case 9:18-cv-80176-BB Document 667 Entered on FLSD Docket 08/31/2021 Page 8 of 11




     4. Dr. William S. Choi. William Choi resides in Lafayette, California. He is a Managing

        Director at AlixPartners, LLC in San Francisco, California. He is an economist who received

        his Bachelor of Science from the University of California, Riverside, and his Master’s and

        Ph.D. degrees in economics from Duke University. He has also taught courses at UCLA and

        Duke. He previously worked at Intecap, Inc. and Econ One Research, Inc. Estimated time for

        direct and cross-examination: 2 hours (by plaintiffs), 4 hours (by defense).

     5. Dr. Matthew Edman. Matthew Edman resides in New York. He is Director in the Cyber

        Security & Investigations practice at Berkley Research Group (“BRG”) in New York, NY.

        Prior to joining BRG, he was a Lead Cyber Security Engineer at the MITRE Corporation.

        Estimated Time for direct and cross-examination: 5 hours (by plaintiff), 4 hours (by defense).

     6. Dr. William G. Eggington. William Eggington resides in the Provo, Utah area and was a

        professor of English Language and Linguistics at Brigham Young University in Utah. He

        received his Ph.D. and Master’s degrees in linguistics from University of Southern

        California. Estimated time for direct and cross-examination: 1.5 hours (by plaintiffs), 3 hours

        (by defense).

     7. Dr. Ami Klin. Ami Klin resides in Atlanta, Georgia. He is the director of the Marcus Autism

        Center, and Chief of Autism, Children’s Healthcare of Atlanta, and the Georgia Research

        Alliance Eminent Scholar Professor and Chief of the Division of Autism and Related

        Disorders at Emory University School of Medicine, Department of Pediatrics. He also

        works at the Center for Tanslational Social Neuroscience at Emory University. He is the

        principal investigator of the National Institutes of Health Emory Autism Center of

        Excellence. He previously was the Harris Professor of Child Psychology and Psychiatry at

        the Yale Child Study Center, Yale University School of Medicine. He is a licensed clinical

        psychologist and received his graduate school training at the Medical Research Council,




                                                   7
Case 9:18-cv-80176-BB Document 667 Entered on FLSD Docket 08/31/2021 Page 9 of 11




        University of London. Estimated time for direct and cross-examination: 3 hours (by

        plaintiffs), 4 hours (by defense).

     8. Dr. Robert Leonard. Robert Leonard resides in Mill Neck, New York. He is a professor of

        linguistics at Hofstra University in New York. Estimated time for direct and cross-

        examination: 2.5 hours (by plaintiff), 2 hours (by defense).

     9. Dr. D. Stewart MacIntyre, Jr. Dr. D. Stewart MacIntyre, Jr. resides in Miami-Dade County,

        Florida. He is an infectious disease specialist in private practice with privileges at Mercy

        Hospital in Miami, Florida. He has held positions at the University of Miami School of

        Medicine and administrative positions at Jackson Memorial Hospital, Mercy Hospital, Cedars

        Medical Center, the Veterans’ Affairs Miami Medical Center, and the South Florida Medical

        Consortium for Infection Control, Inc. Estimated time for direct and cross-examination: 1.5

        hours (by plaintiffs), 3 hours (by defense).

     10. Kevin E. Madura. Kevin Madura resides in Potomac, Maryland, and is a Senior Vice

        President in the global Cybersecurity practice group at AlixPartners LLP in Washington,

        D.C. Before AlixPartners he was employed at International Business Machines (IBM) in the

        Federal consulting practice. He holds a Bachelor of Science in Computer Science from the

        University of Maryland and a Master’s degree in Technology Management from Georgetown

        University. Estimated time for direct and cross-examination: 2 hours (by plaintiffs), 3 hours

        (by defense).

     11. William R. Nicholson. William Nicholson resides in the Jacksonville, Florida area and is a

        Principal, Partner and Chief Compliance Officer of Heritage Capital Group in Jacksonville,

        Florida. He previously worked at Barnett Mortgage Trust and Barnett Mortgage, Greenburg

        Savings, PNC Bank, Barnett Bank of Florida, Nations Bank, Bank of America Securities, and

        Chatsworth Securities. Mr. Nicholson received his MBA from the University of North




                                                       8
Case 9:18-cv-80176-BB Document 667 Entered on FLSD Docket 08/31/2021 Page 10 of 11




          Carolina, and his B.A. from Wesleyan University. Estimated time for direct and cross-

          examination: 1 hour (by plaintiffs), 1 hour (by defense).



    Dated August 31, 2021                                Respectfully submitted,


    By: s/ Zaharah Markoe                                s/ Velvel (Devin) Freedman
    ANDRES RIVERO                                        Velvel (Devin) Freedman, Esq.
    Florida Bar No. 613819                               Florida Bar No. 99762
    AMANDA MCGOVERN                                      ROCHE FREEDMAN LLP
    Florida Bar No. 964263                               P.O. Box 654139
    ZAHARAH MARKOE                                       Miami, Florida 33265
    Florida Bar No. 504734                               vel@rcfllp.com
    RIVERO MESTRE LLP                                    nbermond@rcfllp.com
    2525 Ponce de Leon Boulevard, Suite 1000
    Miami, Florida 33134                                 Kyle W. Roche, Esq. (pro hac vice)
    Telephone: (305) 445-2500
                                                         Joseph M. Delich, Esq. (pro hac vice)
    Fax: (305) 445-2505
    arivero@riveromestre.com                             ROCHE FREEDMAN LLP
    amcgovern@riveromestre.com                           99 Park Avenue, 19th Floor
    zmarkoe@riveromestre.com                             New York, New York 10016
    receptionist@riveromestre.com                        kyle@rcfllp.com
                                                         jdelich@rcfllp.com
    Counsel for Dr. Craig Wright

                                                         Andrew S. Brenner, Esq.
                                                         BOIES SCHILLER FLEXNER LLP
                                                         100 SE 2nd Street, Suite 2800
                                                         Miami, Florida 33131
                                                         abrenner@bsfllp.com

                                                         Counsel to Plaintiffs Ira Kleiman as Personal
                                                         Representative of the Estate of David Kleiman
                                                         and W&K Info Defense Research, LLC.




                                                     9
Case 9:18-cv-80176-BB Document 667 Entered on FLSD Docket 08/31/2021 Page 11 of 11




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 31, 2021, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF.

                                                 /s/ Velvel Freedman
                                                 VELVEL (DEVIN) FREEDMAN




                                               10
